2:15-bk-60979-WLH Doc#: 1393 Filed: 09/30/20 Entered: 09/30/20 14:42:14 Page 1 of
                                       1



                           UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MONTANA

  In re:                                            Case No. 15-60979-WLH11

  SHOOT THE MOON, LLC,                              ORDER DENYING WITHOUT
                                                    PREJUDICE MOTION FOR LEAVE TO
               Debtor.                              FILE PERSONAL CLAIMS AGAINST
                                                    TRUSTEE

           This matter came before the court on Dennis Conner’s August 14, 2020 motion seeking

 leave from the bankruptcy court under the Barton doctrine to assert personal claims against

 trustee Jeremiah Foster. For the reasons stated on the record at the September 30, 2020 hearing,

 it is ordered that:

           The motion [ECF No. 1371] is denied as unnecessary. Such denial is without prejudice

 to Mr. Conner renewing the motion or submitting a similar motion in the future.

           DATED this 30th day of September 2020.




                                                      ___________________________________
                                                      WHITMAN L. HOLT
                                                      U.S. BANKRUPTCY JUDGE
